469 F.2d 697
73-1 USTC  P 9127
INTER-AMERICAN LIFE INSURANCE CO., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 71-2766.
United States Court of Appeals,Ninth Circuit.
Dec. 5, 1972.

On petition to review a decision of the Tax Court; George Whitney, Judge.
Jack E. Evans (argued), Phoenix, Ariz., for petitioner-appellant.
Abbott M. Sellers, Atty.  (argued), Bennet N. Hollander, Issie L. Jenkins, Meyer Rothwacks, Attys., Scott P. Crampton, Asst. Atty. Gen., Washington, D. C., Sheldon Sisson, Atty., K. Martin Worthy, Chief Counsel, IRS, Washington, D. C., for respondent-appellee.
Before DUNIWAY and WRIGHT, Circuit Judges, and RENFREW, District Judge.*
PER CURIAM:


1
The judgment of the Tax Court is affirmed for the reasons stated by it in Inter-American Life Ins. Co. v. C. I. R., 1971, 56 T.C. 497.



*
 Honorable Charles B. Renfrew, United States District Judge, Northern District of California, sitting by designation